Citation Nr: 0116041	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  96-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
May 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was previously remanded by the Board in March 1997 
for further development.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that the veteran is service 
connected for bronchitis with chronic obstructive pulmonary 
disease (COPD) (10 percent), neurodermatitis (10 percent), 
anxiety (10 percent), a right wrist injury (noncompensable), 
a right knee injury with chondromalacia (noncompensable), a 
left knee injury with chondromalacia (noncompensable), and a 
healed fracture of the right middle finger (noncompensable).  

The veteran has specifically been found to be nonservice 
connected for right elbow bursitis (10 percent), left ear 
hearing loss (noncompensable), a bilateral inguinal 
herniorrhaphy (noncompensable), residuals of a head injury 
(noncompensable), residuals of a coccyx injury 
(noncompensable), and traumatic arthritis of the right great 
toe (noncompensable).  

The record also documents tinnitus, hepatitis C, and a 
history of alcohol and polysubstance abuse, including 
cocaine, heroin, LSD, methamphetamines, and marijuana.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran has reported multiple surgeries 
for hernias dating back to 1993.  He has indicated having 
treatment at the Big Springs and Dallas VA Medical Centers 
(VAMC).  VA medical records indicate that he underwent hernia 
repair at least in May 1993, June 1994, August 1994, and 
September 1995.  Most of these records are on file; however, 
it does not appear that records from the 1993 repair have 
been obtained.  

On remand, the RO should obtain all outstanding records from 
the Big Spring and Dallas VAMCs, including records dated 
prior to 1994.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(a), (b)).  

The Board also is of the opinion that the October 1997 VA 
examination, scheduled pursuant to the March 1997 Board 
remand, did not comply with the orders in the March 1997 
remand, and is inadequate for rating purposes for several 
reasons.  

The Board first notes that the Court has provided specific 
guidance on how a permanent and total disability rating for 
pension purposes should be adjudicated.  Brown v. Derwinski, 
2 Vet. App. 444 (1992); Abernathy v. Derwinski, 
2 Vet. App. 391 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Talley v. Derwinski, 2 Vet. App. 282 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id; see also 38 C.F.R. § 3.103(a) (2000).  

A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  If the benefit may not be awarded 
under the "average person" or "unemployability test," a 
determination must then be made whether there is entitlement 
to nonservice-connected disability pension on an 
extraschedular basis.  38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.5, 4.17 (2000).  In 
the course of adjudicating the claim, VA must also determine 
whether any of the disabilities in question are the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521; 
Abernathy v. Derwinski, 2 Vet. App. 391, 394 (1992).  

The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.

In light of the above, the Board concludes that the October 
1997 VA examination is inadequate.  It does not appear that 
the October VA examiner reviewed the claims folder.  It also 
is clear that not all of the veteran's documented impairments 
were evaluated during this examination.  

In particular, while the examiner did evaluate several of the 
veteran's impairments, he did not specifically evaluate the 
veteran's mental status, in spite of the fact that he is 
service connected for anxiety and reported problems on 
examination with his temper, and that he was terminated from 
his last job because of a dispute with his employer.  

Nor did the examiner discuss the relationship of the 
veteran's history of drug and alcohol abuse to any of his 
current impairments.  In this regard, the examiner did not 
even mention the veteran's diagnosis of hepatitis C.  

The VA examiner also did not evaluate the veteran's left ear 
hearing loss, tinnitus, or right elbow bursitis.  

Finally, the VA examiner's conclusions with respect to the 
veteran's employability ("He current ability to work is 
least likely due to head injury in the service that mechanic 
since his discharge in 1975 to 1997.  C.T. Scan and 
neurological examination fail to indentify organic drain 
discharge.") is quite unclear.  

For the reasons set forth above, the Board concludes that the 
October 1997 VA examination is inadequate and is insufficient 
to allow for a determination on the issue at hand to be made.  
Therefore, a remand is required for a VA examination that 
addresses all of the veteran's impairments and provides a 
clear opinion as to their impact on his employability.  VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(d)).  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify all disabilities which render 
him unemployable.  

The RO should also request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for pension benefits.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain any 
outstanding records from the Big Spring 
and Dallas VAMCs, including, but not 
limited to, all such records dated prior 
to 1994.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the veteran.  The RO should then 
schedule a VA general medical examination 
for pension purposes, and any necessary 
special examinations, to assess the 
nature and severity of each disability 
(including those reported by the 
veteran), and to ascertain whether the 
veteran is unable to work for pension 
purposes as a result of such 
disabilities.  

The veteran's documented disabilities 
include, but are not necessarily limited 
to: bronchitis with COPD, 
neurodermatitis, anxiety, a right wrist 
injury, a right knee injury with 
chondromalacia, a left knee injury with 
chondromalacia, a healed fracture of the 
right middle finger, right elbow 
bursitis, left ear hearing loss, a 
bilateral inguinal herniorrhaphy, 
residuals of a head injury, residuals of 
a coccyx injury, traumatic arthritis of 
the right great toe, tinnitus, hepatitis 
C, and a history of alcohol and 
polysubstance abuse, including cocaine, 
heroin, LSD, methamphetamines, and 
marijuana.  



The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s) and 
the examination report(s) must be 
annotated in this regard.  

Any further indicated special studies 
should be conducted pertaining to the 
above-mentioned disabilities, including 
any other disabilities noted.  

The examiner(s) must furnish an opinion 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to work.  The VA examiner(s) 
should state whether such disability/ies 
are susceptible to improvement through 
appropriate treatment.  

The examiner(s) must determine whether 
these disabilities, alone or in 
combination render the veteran unable to 
work.  

The examiner(s) should also provide an 
opinion as to whether any disorders found 
are causally or etiologically related to 
the veteran's history of alcohol and/or 
drug abuse.  

If substance abuse is found to be 
currently present, the examiner(s) should 
offer an opinion as to how severe any 
impairment(s) impacted by drug and/or 
alcohol abuse would be if such substance 
abuse were not present.  

If a psychiatric impairment(s) is found, 
the examiner should assign Global 
Assessment of Functioning (GAF) scores 
for the psychiatric impairment(s) 
including substance abuse and not 
including substance abuse.  If such a 
determination cannot be made, it should 
be so noted.  

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  The RO should evaluate all the 
veteran's disabilities, including those 
reported earlier which had not been 
previously rated, and assign a percentage 
evaluation for each.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes consistent with the 
criteria under 38 U.S.C.A. §§ 1402(a)(1), 
1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(2000).

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.  The RO 
should also consider any other relevant 
provisions, including, but not 
necessarily limited to, 38 C.F.R. § 4.40, 
4.45, and 4.59, where appropriate.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for a permanent and total disability 
rating for pension purposes.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


